ORDER
Respondent pled guilty to one count of making a false declaration to a grand jury in violation of 18 U.S.C. § 1623. The Office of Disciplinary Counsel asks this Court to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR, and to appoint an attorney to protect clients’ interests pursuant to Rule 31, RLDE. Respondent consents to interim suspension and the appointment of an attorney to protect clients’ interests.
IT IS ORDERED that the petition is granted and respondent is temporarily suspended from the practice of law in this State until further order of this Court.
IT IS ORDERED that Donna Seegars Givens, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts), and any other law office accounts respondent may have maintained. Ms. Seegars Givens shall take action as required by Rule 31, RLDE, to protect the interests of respondent’s clients and may make disbursements from respondent’s trust account(s), escrow account(s), operating accounts), and any other law office accounts respondent may have maintained that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating ac*149eount(s) of respondent, shall serve as notice to the bank or other financial institution that Donna Seegars Givens, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Donna See-gars Givens, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Ms. Seegars Givens’ office.
/s/ Ernest A. Finney, Jr., C.J.
FOR THE COURT